Citation Nr: 1643894	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  13-13 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right leg disability.

2.  Entitlement to service connection for a left leg disability.

3.  Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel



INTRODUCTION

The Veteran served on active duty from January 1955 to November 1958, November 1960 to November 1967, and November 1990 to March 1991.  He served in both the Navy and Air Force.  Additionally, he served on periods of active duty for training (ADT) and inactive duty for training (IADT) with the Air Force Reserve.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction of the appeal is currently with the RO in Winston-Salem, North Carolina.  

The Veteran requested Board hearings in April 2013 and August 2013.  However, he and his representative waived any unfulfilled hearing requests in January 2015 correspondence.  Accordingly, his hearing request has been withdrawn.  

The Board remanded the appeal in November 2015.  Unfortunately, the Board finds that an additional remand is necessary prior to review of the Veteran's claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain.  38 U.S.C.A. § 5103A (West 2015).  In a case of records held by a Federal department or agency, VA shall continue their efforts to obtain these records unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Id.  

The Veteran contends that currently diagnosed back and bilateral leg disabilities are related to a fall which occurred during his service with the Air Force Reserves in March 1993.  

Active military, naval, or air service includes any period of active duty for training (ADT) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (IADT) during which the individual concerned was disabled or died from an injury incurred in or aggravated in the line of duty. 38 U.S.C.A. § 101 (21) and (24) (West 2015); 38 C.F.R. § 3.6 (a) and (d) (2016).  ADT includes full-time duty performed for training purposes by members of the Reserves and National Guard of any state.  38 U.S.C.A. § 101 (22) (West 2015); 38 C.F.R. § 3.6 (c)(1) and (3). Presumptive periods do not apply to ADT or IADT.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service connection may be granted for a disability resulting from a disease or injury incurred or aggravated while performing ADT, or from an injury incurred or aggravated while performing IADT. 38 U.S.C.A. §§ 101 (24), 106, 1110 (West 2015).

In January 2013 hearing testimony, the Veteran reported that when he was on a two-week period of active duty in March 1993, he fell off of the back of a truck and injured his back and legs.  In a June 2011 statement, he identified the injury as occurring while he was stationed at the McDill Air Force Base in Tampa, Florida, the week of March 30, 1993. 

The Board notes that the record includes May 1993 service treatments record which belong to a different Veteran, with the same name, but a different middle initial and social security number as the Veteran-Appellant.  Thus, March 2010 VA and October 2015 private opinions which relied on the May 1993 treatment report are inadequate.  

The Board remanded the appeal in November 2015 in order to verify periods of ADT or IADT, to obtain outstanding Reserves service records, and to obtain updated VA examinations.  Reserves personnel records show that the Veteran served on periods of ADT and IADT from March 6, 1993 to March 7, 1993 and from March 15, 1993 to March 31, 1993 and confirm that he was stationed at the McDill Air Force Base during this period.  The AOJ also requested the Veteran's complete medical/dental service treatment records from the National Archives and Records Administration.  A December 2015 response indicated that all available records were shipped and scanned into the Veteran's electronic record.   However, Air Force Reserves service treatment records have not been associated with the record.  It is unclear whether service treatment records from the Veteran's Reserve service, to include service following active duty from 1991 to 1993, were unavailable or if any further attempts were made to obtain these records.  Accordingly, an additional attempt should be made to obtain the outstanding Reserves service treatment records. 

On remand, the AOJ should take any additional development as deemed necessary.  If Reserves service treatment records indicate that the Veteran sustained an injury to the back, legs, or knees during a period of ADT or IADT, a supplemental medical opinion should be obtained to address such evidence.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should make an additional attempt to obtain any available Air Force Reserves service treatment records dated through 1993 from the appropriate service department and should associate them with the record.  

If such records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. 
§ 3.159 (e).

2.  After all available evidence has been associated with the claims file, the AOJ should review the evidence and determine if further development is warranted.  If outstanding Reserves service treatment records indicate that the Veteran sustained an injury to the back, legs, or knees during a period of ADT or IADT, the AOJ should obtain a supplemental medical opinion to address the additional evidence.  

3.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give him a reasonable opportunity to respond before returning the record to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




